Citation Nr: 0210271	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  98-13 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from May 1967 to August 
1969. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim that 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for cause of the 
veteran's death.  The appellant appealed, and in January 
2000, the Board reopened the claim and denied it on the 
merits.  

Following the Board's January 2000 decision, the appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In January 2001, the Court issued an Order vacating 
and remanding the January 2000 Board decision.  

In a written motion, received in August 2002, the veteran's 
representative raised a claim of entitlement to compensation 
for the cause of the veteran's death under 38 U.S.C.A. § 1151 
(West 1991).  The veteran's representative also raised the 
issue of whether the RO's April 1998 decision, which denied a 
claim of entitlement to dependents' educational assistance 
(DEA) benefits, was timely appealed.  These claims have not 
been adjudicated by the agency of original jurisdiction, and 
are referred to the RO for appropriate action.




REMAND

The Board notes that in its January 2001 Order, the Court 
vacated and remanded the claim for consideration of certain 
provisions contained within the recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  

The Board further notes that in a written motion, received in 
August 2002 during the pendency of this appeal, the veteran's 
representative requested a hearing at the RO.  See also VA 
Form 119, dated in August 2002.  The Court has determined 
that a claimant has a right to request a hearing before the 
issuance of a Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 
1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 20.700 (2002).

The veteran died in September 1983, at the Dwight David 
Eisenhower Army Medical Center (DDEAMC) at Ft. Gordon, 
Georgia.  The appellant's representative has argued that a 
remand is required to obtain records from the (otherwise 
unidentified) health care provider who performed the 
veteran's appendectomy in 1976, as well as any microscopic 
examination and toxicological reports from DDEAMC which were 
created in association with the veteran's death.

Therefore, in order to fully and fairly adjudicate the 
appellant's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
for a hearing at the Montgomery, Alabama, 
VA RO in accordance with 38 C.F.R. § 
20.700 (2002).

2.  The RO should contact the appellant 
and request that she identify the health 
care provider who performed the veteran's 
appendectomy in 1976.  After securing any 
necessary release, the RO should attempt 
to obtain the medical records concerning 
the veteran's care at the facility 
identified by the appellant.  All records 
obtained should be associated with the 
claims folder.

3.  The RO should attempt to obtain any 
microscopic examination reports, and 
toxicological reports, created in 
association with the veteran's death from 
the Dwight David Eisenhower Army Medical 
Center at Ft. Gordon, Georgia, or other 
appropriate repository.  

4.  The RO should then review the 
expanded record and determine whether 
entitlement to service connection for the 
cause of the veteran's death has been 
established, specifically considering the 
recent legislative changes as contained 
in the Veterans Claims Assistance Act of 
2000.  The RO should ensure that its 
efforts conform to all relevant 
provisions of the Act.  If the decision 
remains adverse to the appellant, she and 
her representative should be furnished a 
supplemental statement of the case.  
After affording a reasonable opportunity 
to respond, the case should be returned 
to the Board for further appellate 
review.  

When the above action has been completed, the case should be 
returned to the Board for appellate review, if appropriate.  
No action is required of the appellant unless and until she 
receives further notice.  The purpose of this remand is to 
provide due process.  The Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




